Title: From George Washington to James Duane, 27 February 1779
From: Washington, George
To: Duane, James


Sir,
Head Quarters Middle Brook Feby 27th 1779

Mr Beatty, at my desire has made a representation of the state of the Marine prisoners, a copy of which is inclosed. They do not seem to be upon so regular a footing as might be wished. It appears that those in the hands of the enemy, captured in state or private as well as in Continental vessels, are subsisted at the expence of the United States; but exchanged for the benefit of the particular states, in whose service they were taken. It also appears that inconveniences arise from the variety of channels through which the business of exchanging those prisoners is conducted; and, that the Commissary of Prisoners is greatly embarrassed in the execution of his office; and has actually incurred a debt of marine prisoners to the enemy, which he has no means of paying.
As it would be attended with many inconveniences to require the several states to supply each its own prisoners, it seems best that the supplies should go on in their present channel; but would it not be adviseable to direct some mode for having the States charged with their respective proportions of expence? Our agent residing with the enemy can easily ascertain the prisoners of each state and the quantities of provision and necessaries delivered to them respectively which will make it easy to keep the accounts—Would it not also be conducive to order and the good of the service to prohibit all state and partial exchanges and have the whole business transacted through the medium of the Continental Commissary of Prisoners, who can keep accounts with the different state commissaries and enter into a mutual responsibility for the prisoners taken and exchanged? I suggest these hints for the consideration of the Committee; and I doubt not will promote some plan for introducing greater regularity, than now exists.
I have also received a representation from the Qr Mr General on the subject of providing waggoners. His observations are founded in experience; and if the bounty would have the effect of engaging men to serve in that capacity during the war, it would not be ill-bestowed—But considering the high encouragements they already have; if these do not prove sufficient inducements; I should not be sanguine in the success of the bounty. It may however be tried, if Congress think proper to authorise it.
It is much to be wished that the several matters submitted to the Committee while I was in Philadelphia, and hitherto undecided could be brought to a conclusion. The arrangement of the Clothiers department in particular, on some consistent plan, is an object infinitely interesting to the service—We every moment experience fresh inconveniences from the disorder in that line: Unequal issues to the troops and continual loss to the public are the necessary consequences.
I apprehended it to be th⟨e sentiment of⟩ the Committee that the resolve of ⟨Congress of⟩ the 23 of Jany—so far as relates to recruiting men out of the army should be suspended ’till some other points connected with it could be decided—I have on that principle declined taking measures for carrying it into execution. I shall be happy to receive some explicit instruction on this head—At the same time, I beg leave to add, that whatever salutary effects might have been expected from giving the bounty which has been directed, essentially depended on abolishing the state-bounties. If this cannot take place, it is to be feared our expectations will be in a great measure disappointed. They certainly will, in those places where the state-bounties exceed the Continental and the term of service is for a fixed period; unless it be understood that the two hundred dollars continental bounty is to be given in addition to the state bounty; which would bring the expence to an enormous sum. It may not be amiss to remark, that the sending officers on the recruiting service will be attended with a certain, and no inconsiderable expence, whatever may be their success.
My ideas of the different modes of completing our batalions are already fully before the Committee. With very great respect & esteem I have the honor to be Sir Yr Most Obedt ser.
